Dismissed and Opinion Filed July 6, 2016




                                         S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      No. 05-16-00125-CV

                    DONNY JOE CURRY, Appellant
                               V.
     AMANDA HENDERSON, TIMOTHY LINDEN, JOEL LITTLEFIELD, RANDY
                MEEKS, AND DUNCAN THOMAS, Appellees

                      On Appeal from the 354th Judicial District Court
                                   Hunt County, Texas
                              Trial Court Cause No. 82343

                             MEMORANDUM OPINION
             Before Chief Justice Wright, Justice Lang-Miers, and Justice Stoddart
                               Opinion by Chief Justice Wright
       The filing fee and docketing statement in this case are past due. By postcard dated

February 8, 2016 we notified appellant the $205 filing fee was due. We directed appellant to

remit the filing fee within ten days and expressly cautioned appellant that failure to do so would

result in dismissal of the appeal. Also by postcard dated February 8, 2016, we notified appellant

the docketing statement had not been filed in this case. We directed appellant to file the

docketing statement within ten days. We cautioned appellant that failure to do so might result in

dismissal of this appeal. On March 16, 2016, the clerk’s record was filed. The clerk’s record

does not show appellant filed an affidavit of indigency regarding this appeal. By letter dated

March 21, 2016, we notified appellant the reporter’s record had not been filed because appellant

either had not requested the reporter’s record or had not paid for or made arrangements to pay for
the record. We directed appellant to provide the Court with written verification he had paid for

or made arrangements to pay for the record, or had been found entitled to proceed without

payment of costs. We cautioned appellant that failure to provide the required documentation

within ten days might result in the appeal being ordered submitted without the reporter’s record.

       By postcard date May 11, 2016, we sent a second request for the $205 filing fee. We

directed appellant to remit the filing fee within ten days and expressly cautioned appellant that

failure to do so would result in dismissal of the appeal without further notice. To date, appellant

has not paid the filing fee, filed the docketing statement, or otherwise corresponded with the

Court regarding the status of this appeal.

       Accordingly, we dismiss this appeal. See TEX. R. APP. P. 37.3(b); 42.3(b),(c).




                                                     /Carolyn Wright/
                                                     CAROLYN WRIGHT
                                                     CHIEF JUSTICE

160125F.P05




                                               –2–
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

DONNY JOE CURRY, Appellant                         On Appeal from the 354th Judicial District
                                                   Court, Hunt County, Texas
No. 05-16-00125-CV        V.                       Trial Court Cause No. 82343.
                                                   Opinion delivered by Chief Justice Wright.
AMANDA HENDERSON, TIMOTHY                          Justices Lang-Miers and Stoddart
LINDEN, JOEL LITTLEFIELD, RANDY                    participating.
MEEKS, AND DUNCAN THOMAS,
Appellees

       In accordance with this Court’s opinion of this date, this appeal is DISMISSED.

       It is ORDERED that appellees AMANDA HENDERSON, TIMOTHY LINDEN, JOEL
LITTLEFIELD, RANDY MEEKS, AND DUNCAN THOMAS recover their costs of this appeal
from appellant DONNY JOE CURRY.


Judgment entered July 6, 2016.




                                             –3–